           Case 1:14-cv-06088-RA Document 29-3 Filed 12/05/18 Page 1 of 6



UNITED STATES DISTRICT COURT:
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x     DOCKET # 14 CV 6088
PETER MALIARAKIS
                                    Plaintiff,

         VS.

NEW YORK CITY DEPT. OF EDUCATION
et al.
                                    Defendant(s).
---------------------------------------------------------x




MEMORANDUM OF LAW IN SUPPORT OF MOTION TO ENFORCE ATTORNEY FEES
______________________________________________________________________________




Dated:

Queens, NY
December 2, 2018

                                                                  JORGE VASQUEZ’S NEW
                                                                  YORK LITIGATORS INC.
                                                                  84-08 Queens Blvd.
                                                                  Queens, NY 11373
                                                                  212-899-9998
         Case 1:14-cv-06088-RA Document 29-3 Filed 12/05/18 Page 2 of 6



        This Memorandum of Law is submitted in support of the within motion of Jorge Vasquez

Esq., hereinafter “Vasquez” seeking to enforce an agreement made among Vasquez, Peter

Maliarakis, hereinafter “Maliarakis” & Bryan Glass Esq., hereinafter “Glass” relating to his

33.33% share of a settlement award of attorney fees to Maliarakis.


                                        BACKGROUND


        In or about April, 2015, plaintiff was engaged by the defendants to serve as trial counsel

on a matter in the United States District Court: Southern District of New York entitled “Peter

Maliarakis vs. New York City Dept. of Education et al.”. Plaintiff was awarded $65,000.00 in

attorney fees pursuant to an in-Court settlement dated November 17, 2015. Vasquez was to

receive 33.33% of such fees and to date has received no payment whatsoever from Glass and/or

Maliarakis. This motion seeks to enforce such agreement and to award attorney fees to Vasquez.



                                             FACTS

        The court is respectfully referred to the attached declaration of attorney, Vasquez, which

sets forth the facts and circumstances surrounding the within motion for an award of attorney

fees.


        This motion seeks resolution of a fee dispute between Vasquez and Glass in connection

to representation as trial counsel of Jorge Vasquez in the within matter which involved several

claims of Maliarakis, including whistleblower claims, in connection to his employment with the

Board of Education. The case, under the direct supervision of the Court, was ultimately settled

on November 17, 2015 where the attorney fees were awarded to plaintiff in the amount of

$65,000.00. Attached as Exhibit A is copy of the transcript reflecting such award of attorney fees
          Case 1:14-cv-06088-RA Document 29-3 Filed 12/05/18 Page 3 of 6



at page 2.


        In or around April 2015, Vasquez was retained by both Glass, attorney of record for

Plaintiff, Maliarakis and Maliarakis, himself, to serve as trial counsel on a matter in the United

States District Court: Southern District of New York entitled Peter Maliarakis vs. New York City

Dept. of Education et al. The underlying matter arose from certain claims of Maliarakis relating

to his employment with the Board of Ed.

        The matter, under the direct supervision of the Court, was settled on November 17, 2015,

where attorney fees were awarded to plaintiff in the amount of $65,000.00. Attached as Exhibit

A is copy of the transcript, indicating same on page 2.


         There was an agreement among Vasquez, Maliarakis and Glass wherein Vasquez was

to receive 33.33% of any attorney fees awarded to plaintiff, whether by judgment or settlement,

in consideration of his representation of the plaintiff as trial counsel and the preparation of the

case for trial.

        Apparently, the agreement had not been reduced to a writing. However, Glass and

Maliarakis submitted to the Court, during settlement negotiations, a billing summary which

included billing in the amount of $37,450.00 from the representation of Vasquez which is

approximately 30.88 % of the total billing of $121,100.00 claimed by Glass and Maliarakis.

        Mr. Glass and Mr. Maliarakis prepared a settlement memo and related documents

wherein they represented to the court the amount of attorney fees, themselves. Attached as

Exhibit B is a copy of the email sent by Mr. Glass, including attachments: Memo of Settlement,

damages, articles about a Department of Education staff member and the billing statement


                                               2.
         Case 1:14-cv-06088-RA Document 29-3 Filed 12/05/18 Page 4 of 6



prepared by Glass and Maliarakis which sets forth the billing hours of the attorneys, working

on.the matter for a total amount of $121,100.00 of which Vasquez’s billing was a total of

$37,450.00 amounting to 30.88% of the billable hours presented to the Court by Glass.


       The billing hours of Vasquez represented 30.88% of the total fees which aligns with the

agreement that Vasquez states he had with both Glass and Maliarakis that he would receive 33

1/3 % of the attorney fees awarded.


       Again, Vasquez was retained by both Maliarakis and Glass on or about April 15, 2015.

The representation included but was not limited to several meetings with the client; review of the

file; reading and making notes from deposition transcripts; preparation of witnesses for trial.


       As stated in the declaration of Vasquez, Maliarakis and Glass had confidence in the

ability of Vasquez, as a litigator, to aggressively prosecute an action at trial among other unique

abilities which were attributed to Vasquez.


                                          ARGUMENT


       Generally, when there is a dispute regarding attorney fees, the courts will apply the

following analysis in order to resolve such disputes:


       ‘To determine an award of attorneys’ fees, a court begins with the “presumptively
       reasonable fee” generally referred to as the “lodestar.” Arbor Hill Concerned Citizens
       Neighborhood Ass’n v. Cnty. of Albany, 522 F.3d 182, 183, 189–90 (2d Cir. 2007); see
       also Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 554 (2010) (“[T]here is a ‘strong
       presumption’ that the lodestar figure is reasonable . . . .”). The “lodestar” is calculated by
       multiplying “the reasonable hours expended . . . by a reasonable hourly rate.” Kroshnyi v.

                                              3.
         Case 1:14-cv-06088-RA Document 29-3 Filed 12/05/18 Page 5 of 6



        U.S. Pack Courier Servs., Inc., 771 F.3d 93, 108 (2d Cir. 2014). “The party seeking the
       award has the burden of submitting evidence supporting the hours worked and rates
       charged.” S.W. ex rel. N.W. v. Bd. of Educ. of City of New York (Dist. Two), 257 F. Supp.
       2d 600, 603 (S.D.N.Y. 2003) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)),
       aff’d and remanded sub nom. A.R. ex rel. R.V. v. N.Y.C. Dep’t of Educ., 407 F.3d 65 (2d
       Cir. 2005). Hours that are “excessive, redundant, or otherwise unnecessary” should be
       excluded. Hensley, 461 U.S. at 434. The court, in its discretion, may make a reasonable
       determination of any percentage that should be deducted. See Kirsch v. Fleet St., Ltd.,
       148 F.3d 149, 173 (2d Cir. 1998). See Mahan v. Roc Nation, LLC, No. 14 Civ. 5075,
       2015 WL 1782095

       In the instant case, it is attorney, Glass, himself, who prepared a billing account as an

offer of proof to the Court in support of his application for an award of attorney fees. Such

billing statement which is attached hereto as Exhibit B clearly shows that Vasquez is entitled to

$37,450.00 of the total attorney fees awarded. Again, this is by the attorney billing statement

prepared by, attorney, Glass. The parties ultimately agreed to an award of $65,000.00 in attorney

fees. This agreement was based on the representation of Glass to the Court of the work hours

performed by attorney Vasquez.


       Additionally, aside from the billing statement, the parties had agreed to a Vasquez

receiving 33.33 % share of any attorney fees that would be awarded in consideration of attorney

Vasquez being retained as trial counsel.


       If there had been no award of fees to the plaintiff, Vasquez would have been paid nothing

for his efforts. This was the agreement among the parties aside from the billing hours that were

submitted to the Court by Glass during the settlement negotiations.


                                      4.
         Case 1:14-cv-06088-RA Document 29-3 Filed 12/05/18 Page 6 of 6



       Glass, himself, sought the very fees and costs from the defendant based on his own

representations to the Court as to the fees of Vasquez which are exactly in line with lodestar and

which were never paid to Vasquez.:


       These hourly rates which are comparable to the rates of similarly situated legal

professionals -- are reasonable. See Regulatory Fundamentals Grp. LLC v. Governance Risk

Mgmt. Compliance, LLC, No. 13 Civ. 2493, 2014 WL 4792082, at *2 (S.D.N.Y. Sept. 24, 2014)

(“In recent years, New York district courts have approved rates for experienced law firm partners

in the range of $500 to $800 per hour.”)


       The billing statement of Glass indicated that Vasquez earned $37,450 of the fees which is

30.88 % and in accord with his agreement with both Glass and Maliarakis to receive 33.33%.

There should be no doubt that Vasquez is entitled to at least $37,450.00.


       WHEREFORE, based on the foregoing, Vasquez is entitled to fees and costs totaling no

less than $37,450.00.


Dated: Queens, NY
       December 2, 2018

                                                             /s/______________________
                                                             Jorge A. Vasquez, Esq.
                                                             JORGE VASQUEZ’S NEW YORK
                                                             LITIGATORS INC.
                                                             84-08 Queens Blvd.
                                                             Queens, NY 11373
                                                             212-899-9998
